ON REHEARING
Before ELLIS, LOTTINGER, LANDRY and REID, JJ.
REID, Judge.
This matter is before this Court on rehearing granted but restricted and limited to the issue whether the order of remand herein previously issued should not be recalled and set aside and judgment rendered in favor of appellee, Thomas P. Moody, and against appellant Benjamin F. Roumain, Surety, in the sum of $5000.00 for the reason that the record as previously constituted affirmatively shows the incurrence of costs in excess of the amount for which said Benjamin F. Roumain is liable on the appeal bond filed herein, namely, the sum of $5000.-00.
We have re-examined the record and find that the following expert fees were unquestionably incurred during the trial of the last case:
Dr. Philip H. Jones $600.00
Dr. Norton W. Voorhies 600.00
Dr. Frank J. Jones 800.00
Dr. Emmett L. Irwin 175.00
Dr. J. E. Toups 100.00
The statements filed in the record by Dr. Philip H. Jones and Dr. Norton W. Voor-hies show that each was in Court in Baton Rouge from 10:00 A.M. April 6, 1954 until 7:00 P.M. April 7, 1954 for which each charged the sum of $600.00.
The statement of Dr. Frank J. Jones shows that he attended Court for four whole days at $200.00 a day, totaling $800.00; the statement of Dr. Emmett L. Irwin shows that his statement for $175.00 includes testimony on April 8, 1954; the statement of Dr. J. E. Toups rendered July 12, 1954 covers professional services and laboratory examinations for which he charged $100.00.
With regard to the statement of Mr. Albert D. Osborn we note that most of his services covered in the statement were prior to the dismissal of the suit on or about January 4, 1954, for which a judgment covering the Court costs had been previously rendered and affirmed by the Supreme Court. (See Succession of Moody, 229 La. 30, 85 So.2d 20.)
We find however that the itemized statement of Mr. Osborn “Exhibit Osborn G” covers his expenses in Court on the last suit from April 6th to April 13th, 1954 totaling $2459.50. We believe this item should be allowed.
With reference to the statement of Mr. Francis D. Murphy we find the following items which we think covers his services in the last case as shown by his exhibits “Murphy B and C” to-wit:
April 2nd $350.00, April 13th $1200.00, traveling expenses $276.06, for a total of $1826.06.
*723This makes a total of all expert fees which we feel are allowable and should be taxed as costs in the last suit of $6560.56. Since this amount is in excess of the $5000.-00 bond we can only render judgment against the Surety on said bond in the amount of $5000.00.
For the foregoing reasons it is ORDERED, ADJUDGED and DECREED that the order of remand herein previously issued be recalled and set aside and judgment rendered in favor of appellee, Thomas P. Moody and against appellant Benjamin F. Roumain, Surety, in the sum of $5000.00.
Amended and affirmed.